First of all, I would like to
extend to you, Sir, my warm congratulations on your
election to the helm of our General Assembly at its fifty-
fourth session. We are confident that, in view of your
long experience in the affairs of our Organization, we
may look forward to a fruitful and constructive year for
the work of the General Assembly and its Main
Committees.
Allow me also to thank Mr. Didier Opertti, who led
the General Assembly at its fifty-third session with
remarkable distinction and efficiency.



To the Secretary-General, Mr. Kofi Annan, we wish
to express our sincere gratitude for his dynamic leadership
and his continued efforts to promote durable peace and
security.
Furthermore, I would like to join previous speakers in
welcoming the Republic of Kiribati, the Republic of Nauru
and the Kingdom of Tonga as new Members of the United
Nations family.
The ongoing globalization process has increased the
influence of markets, benefiting a small group of countries,
their corporations and people. At the same time, it has
marginalized the majority of developing nations, in
particular the small and vulnerable ones, undermining
decades-long efforts by these countries to create economic
well-being, social justice and sustainable human
development.
It has, furthermore, eroded trade preferences and
challenged and undermined the basic principles of
international cooperation. It has also eroded international
commitments to financing for development through the non-
fulfilment of agreed targets of official development
assistance and through the reduction in contributions to the
core resources of the different programmes and funds of the
United Nations system.
The drop in prices of primary commodities to their
lowest level in a century and a half and the reduction of
official development assistance have brought many
Governments in developing countries face to face with the
dangers of not being in a position to address in a
satisfactory manner the just socio-economic demands of
their respective peoples. In many cases, this has triggered
social unrest and political instability and hampered efforts
to achieve sustainable development.
Access to financing for development has been
rendered more difficult, since the flow of private capital
resources has been limited to certain regions and to a few
developing countries, resulting in a further widening of the
gap between developed and the majority of developing
countries. As a consequence of this widening gap, poverty
continues to rise, leading to increased migration,
environmental deterioration, political conflicts and
instability, which eventually will have long-term negative
consequences not only for developing, but for developed
countries as well.
The international community therefore has a moral
obligation to ensure that these negative influences of
globalization are contained so that the benefits of
globalization are shared among all nations. It must also
guarantee special and differential treatment to small,
vulnerable developing countries in the international
system. Such treatment must, specifically, extend to the
financial, monetary and trading system, in order to
support these countries in successfully adjusting to the
demands of globalization.
The traffic in illegal drugs has become a serious
threat to the national security of many nations, in
particular the small and vulnerable ones such as
Suriname, because it promotes violence, corruption,
money-laundering and illegal arms trafficking. In this
way, countries can be manoeuvred into dangerous waters
and be accused of interference in the internal affairs of
others. It has become practically impossible for Suriname,
with its limited resources, to combat this scourge on its
own. We are therefore actively pursuing bilateral
agreements with friendly nations to assist us in this
difficult task. In this context, I would mention the
agreement on cooperation in maritime law enforcement
which we recently signed with the Government of the
United States of America. We will continue to work
closely with our neighbours, with friendly nations and
with the relevant regional and international institutions to
contribute to the ongoing fight to eradicate this evil from
our region.
The information superhighway, the Internet, is
nowadays the means of choice for the exchange of
information, with a great impact on the social and
economic life of the international community. This new
form of technology offers great possibilities for
accelerated development in many fields. At the same
time, however, we should note that the development of
this technology involves the risk of further marginalizing
vulnerable economies.
In addition to the positive effects of the Internet, we
see that the adverse effects on trade, the ever widening
gap in the field of education, the threat to social and
cultural values and the abuse of this technology by people
with malicious intentions often cause great concern in
third world societies. I am convinced that in applying
innovative technology, equal attention should be given to
the negative effects for societies with limited or no access
to it.
I therefore urge the United Nations to ensure that
this disparity, with its far-reaching consequences in the
socio-economic, educational and cultural fields, is
12


eliminated by augmenting the availability of and access to
this technology. Furthermore, it is of great importance to
set up a legal framework to prevent the abuse and crime
which can emanate from use of the Internet.
The Surinamese Government is of the opinion that its
foreign policy must be fully at the service of its social and
economic development. In our view, the State should no
longer fulfil the role it has traditionally performed of
bearing full responsibility for development strategies and
acting as a dirigiste and sometimes even as a welfare State:
development requires a State which is effective, fulfils the
role of catalyst and facilitator, and encourages and
complements the activities of the private sector.
Good governance is not a luxury, but an absolute
necessity. In addition, I should say that without an
effectively operating State it would be impossible, from
both the economic and the social points of view, to
implement a policy for sustainable development. For
development does not presuppose that there will be only the
appropriate economic, social and technical inputs: in today's
world, sustainable development and welfare can be attained
only if regulations in a country are supportive so that the
State can contribute to the effectiveness of the intended
development.
It is my Government's objective to develop our natural
resources in cooperation with identified partners in the
international community in such a manner that the
environment and the ecosystem will be preserved for future
generations. In this light, may the unique decision by
Suriname to offer almost 10 per cent of its territory as a
gift to humankind by creating a nature reserve of nearly
1.16 million hectares, serve as an example. The
environment and its biodiversity shall, especially in this
nature reserve, always be fully protected.
The Government of Suriname is convinced that
effective democratic structures are fundamental to a
satisfactory enjoyment of democracy, so conditions have
been created for the fullest development of Suriname's
citizens. Since the beginning of its period of administration,
the Government has devoted itself to strengthening
democratic institutions and anchoring the rule of law. Law
and justice, and effective institutions to implement them,
are the basis for the comprehensive and balanced
development of the nation.
My Government's policy is aimed also at promoting
and safeguarding fundamental human rights and freedoms.
Thus, we are creating ideal conditions for the optimal
employment of human and natural resources in the
interests of the development of our nation. We realize that
democracy, development, peace and social progress do
not enjoy special attention only within the borders of
Suriname, but that the international community, more
particularly the United Nations, thoroughly examines,
promotes and safeguards them.
On 25 May 2000, the Surinamese people will decide,
through general and free elections by secret ballot, on the
appointment of a national Government at the highest level
of State. My Government and the independent institutions
designated by law are engaged in preparations for the
approaching elections. In this respect, we know we have
the support of the Organization of American States and
the United Nations, as well as other international
organizations. Talks on possible financial assistance by
the European Union are in a phase of conclusion. The
primary goal of the Government is to hold general and
free elections, with the greatest possible care, by secret
ballot, and once again to confirm to the world Suriname's
excellent reputation in this field.
Our world is closing this millennium, in which
humankind has made enormous progress in science and
technology, enhancing its capacity for its own security
and survival. The millennium has been an era of untold
human suffering caused by wars waged between and
within States, with the means capable of destroying all
that which the human race has so far achieved. It has also
been an era in which many developing countries gained
constitutional independence. Unfortunately, however, it
has not brought them economic independence and hence
actual decolonization. Consequently, their full
participation in developments relating to the formation of
economic blocs was seriously impeded.
This millennium has also seen the birth of a unique
world Organization, the United Nations, to assist us in
overcoming the threat of complete destruction. Let us
allow this unique instrument to assist humanity in
achieving its noble desire for a peaceful world — a world
with equitable economic, trade and development systems;
a world with a protected and safe environment and
ecosystem; a world in which human rights and
fundamental freedoms are protected, promoted and
guaranteed to all its citizens; a world with adequate
development opportunities for everyone; a world in which
human potential can be fully developed, irrespective of
race, sex, creed or religion; and a world from which all
tendencies and signals regarding recolonization originating
from former colonizers are banished.
13


Let us all, upon entering the new millennium,
contribute wholeheartedly to these noble goals.









